
	
		II
		111th CONGRESS
		2d Session
		S. 3279
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2010
			Mr. Wyden (for himself,
			 Ms. Stabenow, Mr. Merkley, Mr.
			 Specter, Mrs. Hagan, and
			 Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To reauthorize the national small business tree planting
		  program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Environmental
			 Stewardship Assistance Act of 2010.
		2.Reauthorization
			 of the national small business tree planting program
			(a)Authorization
			 and administrative expensesSection 24(e) of the Small Business Act (15
			 U.S.C. 651(e)) is amended—
				(1)by inserting
			 (1) after (e);
				(2)by striking
			 year 1991 and and inserting year 1991,;
				(3)by inserting after
			 through 1997, the following: and $50,000,000 for each of
			 fiscal years 2011 through 2015,; and
				(4)by adding at the
			 end the following:
					
						(2)(A)Subject to subparagraph
				(B)—
								(i)the Administrator may use amounts made
				available for the program under this section for administrative costs relating
				to the program; and
								(ii)a State receiving amounts under a
				grant or contract under this section may use a percentage, as determined by the
				Administrator, of the amounts for administrative costs relating to the grant or
				contract.
								(B)The total of all amounts used for
				administrative costs under subparagraph (A) during a fiscal year may not exceed
				the amount equal to 20 percent of the amount made available for the program
				under this section for the fiscal
				year.
							.
				(b)Rules and
			 regulationsSection 24(f) of the Small Business Act (15 U.S.C.
			 651(f)) is amended—
				(1)by striking
			 date of enactment of this section each place it appears and
			 inserting date of enactment of the Small Business Environmental
			 Stewardship Assistance Act of 2010; and
				(2)by striking
			 the administration and inserting the
			 Administrator.
				(c)Annual report to
			 President and CongressSection 24(h) of the Small Business Act
			 (15 U.S.C. 651(h)) is amended by striking The Administrator shall submit
			 annually and inserting Not later than 1 year after the date of
			 enactment of the Small Business Environmental Stewardship Assistance Act of
			 2010, and annually thereafter, the Administrator shall submit.
			
